DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/16/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US20200310135) in view of Ilic et al. (US20200363635).
              Regarding claim 1, Fattal teaches a near eye display device (abstract, a near-eye display system) comprising: an optical waveguide component (Fig.6A, 112, light guide) having a light-entrance surface (see annotated figure below, a light-entrance surface), and a light-exit surface (Fig. 6A, 112’) connecting the light-entrance surface, the light-exit surface having a plurality of micro-structures (Fig. 6A, 114s, multibeam elements, paragraph 97, line 11-12, the multibeam element 114 comprising a micro-reflective element) directly formed on the light-exit surface (Fig.6A, 112’);
a light source module (Fig.6A, 118) disposed next to the light-entrance surface (see annotated figure below, the light-entrance surface) and adapted to provide a light beam (Fig.6A, 111, paragraph 74, line 2-3), wherein the light beam enters the optical waveguide component through the light-entrance surface, and the light beam is emitted from the optical waveguide component through the micro-structures (Fig.6A, 114s) and is transmitted to an eye (paragraph 74, line 5-9, the light beams 111 are directed away from the multibeam element-based display 110 in different principal angular directions corresponding to respective view directions of the plurality of different views 104; and also see Fig.3, the light beam is transmitted to an eye, 102). 

    PNG
    media_image1.png
    538
    888
    media_image1.png
    Greyscale


But Fattal is silent an eye tracking module receiving a portion of the light beam reflected by the eye and determining a location of the eye according to the portion of the light beam reflected by the eye.

However, in a similar field of endeavor, Ilic teaches near eye display device  with an eye tracking module (Fig.4, 210, a controller) receiving a portion of the light beam (see Fig.5, 402) reflected by the eye (304) and determining a location of the eye according to the portion of the light beam reflected by the eye (paragraph 50, the controller 210 may be part of the processing modules 71 or 72 (illustrated in FIG. 2), and paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304 to determine the size and/or orientation of the pupil of the eye 304, the inward-facing imaging system 500 may be attached to the frame 64 (as illustrated in FIG. 2) and may be in electrical communication with the processing modules 71 and/or 72, which may process image information from the camera 500 to determine, e.g., the pupil diameters and/or orientations of the eyes of the user 60).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Fattal with the eye tracking module as taught by Ilic for the purpose of providing of the generating a mapping of a conformation of the portion of the eye/face that is not imaged based at least partly on a conformation of the portion of the eye/face that is imaged (abstract).

               Regarding claim 2, Fattal in view of Ilic teaches the device of Claim 1, and Fattal further suggests wherein the micro-structures (Fig.6-Fig.9, 114) comprise a diffractive optical component pattern (Fig.8A, 114), a holographic optical component pattern, or a grating pattern(Fig. 8A, 114, and also see claim 16).

Regarding claim 3, Fattal in view of Ilic teaches the device of Claim 1, and Fattal further suggests wherein the micro-structures (Fig.6A, 114s), are disposed on a side of the light-exit surface (Fig. 6A, 112’) away from the light-entrance surface (see annotated figure for claim 1 above, light-entrance surface).

               Regarding claim 4, Fattal in view of Ilic teaches the device of Claim 1 but does not teach wherein the micro-structures (Fattal, Fig.6-Fig.9, 114) are successively disposed on an edge of the light-exit surface.

              However, in another embodiment, Ilic further suggests wherein the micro-structures (Ilic, Fig. 6, diffractive optical element, DOE, double dash-dot line, paragraph 65, DOE 2, DOE 4) are successively disposed on an edge of the light-exit surface (see annotated image below, light-exit surface). 
   
It would have been obvious to one of ordinary skill in the art to provide the device of Fattal in view of Ilic (Fattal, Fig.6-Fig.9, 114) with the micro-structure of Ilic (Ilic, Fig.6, DOE 2, and DOE 4) for the purpose of providing the DOE may advantageously have a low diffraction efficiency , so that only a portion of the light of the beam is deflected toward the eye of the view with each intersection of the DOE while the rest of the light continues to propagate through the waveguide via TIR (paragraph 72, line 10-14).
     

    PNG
    media_image2.png
    615
    904
    media_image2.png
    Greyscale

Regarding claim 5, Fattal in view of Ilic teaches the device of Claim 1 but does not teach wherein the micro-structures (Fattal, Fig.6-Fig.9, 114) are intermittently disposed on an edge of the light-exit surface.

However, in another embodiment, Ilic teaches wherein the micro-structures are intermittently disposed on an edge of the light-exit surface. (Paragraph 65, line 8-9, and see annotated image above, one or more DOEs 2 disposed on an edge of the light-exit surface). 

It would have been obvious to one of ordinary skill in the art to provide the device of Fattal in view of Ilic with the micro-structure of Ilic (Ilic, Fig.6) for the purpose of providing the DOE may advantageously have a low diffraction efficiency , so that only a portion of the light of the beam is deflected toward the eye of the view with each intersection of the DOE while the rest of the light continues to propagate through the waveguide via TIR (paragraph 72, line 10-14).

Regarding claim 7, Fattal in view of Ilic teaches the device of Claim 1, and Ilic further suggests wherein the eye tracking module (Fig.4, 210, a controller) comprises:
at least one sensing module (Fig.4, 500, inward-facing imaging system) receiving a portion of the light beam reflected by the eye (paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304); and a processor determining the location of the eye according to the portion of the light beam reflected by the eye (paragraph 50, the controller 210 may be part of the processing modules 71 or 72 (illustrated in FIG. 2), and paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304 to determine the size and/or orientation of the pupil of the eye 304, the inward-facing imaging system 500 may be attached to the frame 64 (as illustrated in FIG. 2) and may be in electrical communication with the processing modules 71 and/or 72, which may process image information from the camera 500 to determine, e.g., the pupil diameters and/or orientations of the eyes of the user 60).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US20200310135) in view of Ilic et al. (US20200363635), as applied to Claim 1, in further view of Jepsen et. al. (US10,345,599).
           
Regarding claim 6, Fattal in view of Ilic teaches the device of Claim 1 but does not specifically teach wherein the micro-structures are disposed on the entire light-exit surface. 

However, Jepsen teaches a device with micro-structures (Fig.3A, Microlens array 315) are disposed on the entire light-exit surface (Figure 3A, Emission Intensity Array 310 as light-exit surface). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Fattal and Ilic with the micro-structures as taught by Jepsen for the purpose of microlens array receives the modified image light (e.g., attenuated light) from emission intensity array, and directs the modified image light to a location of pupil (col 17, line 45-47), and the display element is refracted by microlens array 315 toward the location of pupil 335, and not toward other locations in the eyebox (col 18, line 15-16).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic et al. (US20200363635) in view of Fattal (US20200310135). 
	
Regarding claim 8, as best understood,  Ilic teaches a head mounted display (Fig.2and 4, 100, display system) comprising:
an image device (fig. 4) comprising:
an image optical waveguide (184) component having a light-entrance surface (see annotated image below, an image-light-entrance) and a light-exit surface (see annotated image below an image-light-exit surface) connecting the light-entrance surface; and
an image light source module (208) disposed next to the light-entrance surface of the image optical waveguide component (see annotated figure below, the image light source module 208 disposed next to the image-light-entrance surface of the image optical waveguide component) and adapted to provide an image beam (paragraph 48, line 12-15, Fig.4, the light source module, 208,  may be utilized to inject image information into the waveguides, 182, which may be configured to distribute incoming light across waveguide, for output toward the eye 304); and
an eye tracking device (Fig.4, 210) comprising:
an optical waveguide component (182) overlapping the image optical waveguide component (Fig.4),

    PNG
    media_image3.png
    904
    1432
    media_image3.png
    Greyscale


Ilic does not specifically teach wherein the optical waveguide component (Fig.4, 182) has a light-entrance surface and a light-exit surface connecting the light-entrance surface, and the light-exit surface of the optical waveguide component has a plurality of micro-structures directly formed on the light-exit surface of the optical waveguide component; a light source module disposed next to the light-entrance surface of the optical waveguide component and adapted to provide a light beam, wherein the light beam enters the optical waveguide component through the light-entrance surface of the optical waveguide component, and the light beam is emitted from the optical waveguide component through the micro-structures and is transmitted to an eye;

However, in a similar field of endeavor, Fattal teaches wherein the optical waveguide component (Fig.6A, 112, light guide)  has a light-entrance surface (see annotated figure for claim 1, a light-entrance surface) and a light-exit surface (Fig. 6A, 112’)  connecting the light-entrance surface, and the light-exit surface of the optical waveguide component has a plurality of micro-structures (Fig. 6A, 114s, multibeam elements, paragraph 97, line 11-12, the multibeam element 114 comprising a micro-reflective element) directly formed on the light-exit surface (Fig.6A, 112’);
a light source module (Fig.6A, 118) disposed next to the light-entrance surface (see annotated figure below, the light-entrance surface) and adapted to provide a light beam (Fig.6A, 111, paragraph 74, line 2-3), wherein the light beam enters the optical waveguide component through the light-entrance surface, and the light beam is emitted from the optical waveguide component through the micro-structures (Fig.6A, 114s) and is transmitted to an eye (paragraph 74, line 5-9, the light beams 111 are directed away from the multibeam element-based display 110 in different principal angular directions corresponding to respective view directions of the plurality of different views 104; and also see Fig.3, the light beam is transmitted to an eye, 102);

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display of Ilic with the optical waveguide component as taught by Fattal for the purpose of providing the plurality of different views 104 of the multiview image.(paragraph 55, line 3-4).

Ilic in view of Fattal teaches the device of above, Ilic further teaches an eye tracking module (Fig.4, 210, a controller) receiving a portion of the light beam reflected by the eye and determining a location of the eye according to the portion of the light beam reflected by the eye. ([ paragraph 50, The controller 210 may be part of the processing modules 71 or 72 (illustrated in FIG. 2), and paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304 to determine the size and/or orientation of the pupil of the eye 304, the inward-facing imaging system 500 may be attached to the frame 64 (as illustrated in FIG. 2) and may be in electrical communication with the processing modules 71 and/or 72, which may process image information from the camera 500 to determine, e.g., the pupil diameters and/or orientations of the eyes of the user 60).

Regarding claim 9, Ilic in view of Fattal teaches the device of  Claim 8, and Ilic further suggests wherein the image optical waveguide component comprises one visible optical waveguide component or a plurality of overlapping visible optical waveguide components (fig. 4), the image light source module comprises at least one visible light source corresponding to the visible optical waveguide component or the plurality of overlapping visible optical waveguide components (Fig.4, 200-208), and the light source module comprises a non-visible light source (Fig.4, 508, IR LED).

Regarding claim 10, Ilic in view of Fattal teaches the device of Claim 8 and Ilic further suggests wherein no adhesion layer is disposed between the image optical waveguide component and the optical waveguide component (see Ilic, Fig.4, no adhesion layer is disposed between the image optical waveguide component 200-208 and the optical waveguide component 182, 184, 186, 188, and 190).
Response to Amendment
Applicant's amendments filed on 9/16/2022 , have been fully considered and Claim objection has been overcome by the applicant's amendments. 
Applicant’s arguments, see Remarks Page. 5-8 with respect to the 35 U.S.C. §103 rejection have been fully considered and are not persuasive. 

In the remarks, applicant argues that:
The Office Action, In response thereto, Applicant respectfully submits that the claim 1 reciting at least the technical feature of "an eye tracking module receiving a portion of the light beam reflected by the eye and determining a location of the eye according to the portion of the light beam reflected by the eye" not explicitly disclosed by Fattal and Ilic, whether alone or in combination, should be distinct and patentable.
In response to applicant's argument(s) of 1

This portion of claim is of function claim. "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).

Further, see  claim 1, , Ilic teaches near eye display device  with an eye tracking module (Fig.4, 210, a controller) receiving a portion of the light beam (see Fig.5, 402) reflected by the eye (304) and determining a location of the eye according to the portion of the light beam reflected by the eye (paragraph 50, the controller 210 may be part of the processing modules 71 or 72 (illustrated in FIG. 2), and paragraph 59, line 4-20, the display system 100 also includes an inward-facing imaging system (e.g. a digital camera) 500, which observes the movements of the wearer, such as the eye movements. The inward-facing imaging system 500 (e.g., a digital camera) may be used to capture images of the eye 304 to determine the size and/or orientation of the pupil of the eye 304, the inward-facing imaging system 500 may be attached to the frame 64 (as illustrated in FIG. 2) and may be in electrical communication with the processing modules 71 and/or 72, which may process image information from the camera 500 to determine, e.g., the pupil diameters and/or orientations of the eyes of the user 60). 
Accordingly, in theory, the eye must receive a light beam and then reflect the light back to an imaging system that faces inward in order to interpret image data and further determine the pupil of the eye.  

Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.  Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872